            Case 1:14-cv-05458-JMF Document 299 Filed 06/01/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                  14-MD-2543
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                     14-MC-2543

This Document Relates to the Actions in Exhibit A                                ORDER NO. 170
-----------------------------------------------------------------------------x
JESSE M. FURMAN, United States District Judge:

                         [Regarding the Closure of Certain MDL 2543 Member Cases]

         The Court understands that, in many of the member cases in this multidistrict litigation, the

plaintiffs’ claims have already been dismissed (in many instances following settlement, but

occasionally by other means), and there are no open claims remaining. Nevertheless, these cases

still appear to be open, if only as a technical matter, on the Court’s docket. The attached Exhibit A

identifies 52 actions currently open on the Court’s docket in which plaintiffs’ claims have

apparently already been dismissed.

         Accordingly, the Clerk of Court is directed close the cases listed in Exhibit A. Any party

who believes that a case has been erroneously closed by this Order shall, no later than June 18,

2020, file a letter motion to re-open the case and explain why the case should remain open. Any

party opposing a motion to re-open one of the cases closed pursuant to this Order shall file a

response brief within 10 days after the motion to re-open is filed. Nothing in this Order shall be

construed as a judgment under Federal Rules of Civil Procedure 54 or 58, nor shall this Order be

construed as re-opening the time for seeking post-judgment relief or filing an appeal.


         SO ORDERED.

Dated: June 1, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
Case 1:14-cv-05458-JMF Document 299 Filed 06/01/20 Page 2 of 4




                                            Exhibit A
       Case 1:14-cv-05458-JMF Document 299 Filed 06/01/20 Page 3 of 4



Case Name                                          Case Number


Lambeth v. General Motors, LLC                     1:14-cv-05458-JMF
Duncan v. General Motors LLC                       1:14-cv-05881-JMF
Fleck et al v. General Motors, L.L.C.              1:14-cv-08176-JMF
Boyd et al v. General Motors LLC                   1:14-cv-08385-JMF
McCormick et al v. General Motors, LLC et al       1:14-cv-08892-JMF
Robinett v. General Motors LLC et al               1:14-cv-09466-JMF
Carroll v. General Motors, LLC et al               1:14-cv-09469-JMF
Lowe v. General Motors Company et al               1:14-cv-09712-JMF
Dunn v. General Motors, L.L.C.                     1:14-cv-10006-JMF
Wren v. General Motors, LLC                        1:15-cv-00761-JMF
Bendermon et al v. General Motors, LLC             1:15-cv-01354-JMF
Barros v. General Motors, L.L.C. et al             1:15-cv-01794-JMF
Betancourt-Vega v. General Motors LLC et al        1:15-cv-02638-JMF
Morgan v. General Motors, LLC                      1:15-cv-02844-JMF
Pittman v. General Motors, LLC                     1:15-cv-03330-JMF
Lelonek v. General Motors LLC                      1:15-cv-03641-JMF
Fobbs v. General Motors LLC                        1:15-cv-04182-JMF
Losey v. General Motors, LLC                       1:15-cv-07416-JMF
Campbell et al v. General Motors LLC               1:15-cv-07445-JMF
Tarvin v. General Motors LLC                       1:15-cv-07929-JMF
Trujillo v. General Motors LLC                     1:16-cv-01779-JMF
Brooks et al v. General Motors, LLC                1:16-cv-02335-JMF
Adams v. General Motors LLC                        1:16-cv-02715-JMF
Lam et al v. General Motors                        1:16-cv-05342-JMF
Monllos et al v. General Motors, LLC et al         1:16-cv-07807-JMF
Fileff v. General Motors LLC                       1:16-cv-08311-JMF
Schmidt et al v. General Motors LLC                1:16-cv-09085-JMF
Freeman et al v. General Motors LLC                1:17-cv-01511-JMF
Soltes v. General Motors, LLC                      1:17-cv-09822-JMF
Edwards v. General Motors, LLC                     1:18-cv-00004-JMF
Downey v. General Motors, LLC                      1:18-cv-00109-JMF
Kelley v. General Motors, LLC                      1:18-cv-01905-JMF
Brewer v. General Motors LLC                       1:18-cv-02455-JMF
Anderson Wheeler v. General Motors, LLC            1:18-cv-02464-JMF
Price v. General Motors, LLC                       1:18-cv-03873-JMF
McAdoo v. General Motors, LLC                      1:18-cv-03874-JMF
Bell et al v. General Motors, LLC                  1:18-cv-03877-JMF

                                               2
       Case 1:14-cv-05458-JMF Document 299 Filed 06/01/20 Page 4 of 4



Case Name                                  Case Number


Hagan v. General Motors, LLC               1:18-cv-03878-JMF
Seals et al v. General Motors LLC          1:18-cv-04487-JMF
Perry v. General Motors, LLC               1:18-cv-04780-JMF
Hudon v. General Motors, LLC               1:18-cv-05353-JMF
DiSchiavi v. General Motors, LLC           1:18-cv-05438-JMF
Cardwell v. General Motors, LLC            1:18-cv-05499-JMF
Lewis v. General Motors, LLC               1:18-cv-08092-JMF
Densman v. General Motors, LLC             1:19-cv-00394-JMF
Clifton v. General Motors, LLC             1:19-cv-06094-JMF
Andino v. General Motors LLC               1:19-cv-06352-JMF
Gentry v. General Motors LLC               1:19-cv-08580-JMF
Gordon v. General Motors LLC               1:19-cv-08587-JMF
Brown v. General Motors LLC                1:19-cv-09471-JMF
Donato v. General Motors LLC               1:19-cv-09472-JMF
Mallory v. General Motors LLC              1:19-cv-09476-JMF




                                     3
